Citation Nr: 1113317	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  08-02 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, claimed as secondary to posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for malaria. 

3.  Entitlement to service connection for heart disease, claimed as due to exposure to ionizing radiation.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from May 1943 to January 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2007 and March 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified before the undersigned at the RO in July 2010.  At the hearing, he submitted additional evidence in the form of military records and waived his right to initial RO review of such evidence.  38 C.F.R. §§ 20.800, 20.1304(c) (2010).  The record was held open for an additional 60 days so that the Veteran could submit private medical records, which were received in August 2010, also accompanied by a waiver of initial RO consideration.  Id.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The medical and other evidence of record shows that the Veteran's hypertension is at least as likely as not proximately due to his service connected PTSD.  

2.  The evidence of record does not show that the Veteran has malaria.  

3.  Heart disease was not manifest in service and is unrelated to service, to include in-service exposure to ionizing radiation.


CONCLUSIONS OF LAW

1.  Service connection for hypertension is granted.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).

2.  Service connection for malaria is not warranted.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2010).

3.  Service connection for heart disease is not warranted.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Veterans Court) also made clear that such notice must inform the Veteran that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  For claims, as here, pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the requirement that VA also request that a claimant submit any evidence in his or her possession that might substantiate the claim, i.e., the "fourth element" notice.  See 73 Fed. Reg. 23,353 (Apr. 30, 2008).  

VA has satisfied its VCAA duty to notify by issuing a predecisional notice letter for hypertension, malaria, and heart disease in June 2006.  This letter advised the Veteran of what evidence was required to substantiate his claims, and of his and VA's respective duties for obtaining evidence.  A follow up letter regarding service connection for heart disease due to ionizing radiation, including a radiation activity questionnaire, was issued in October 2007.  Both of these letters provided notice regarding the disability evaluation and effective date elements of a service connection claim.  Dingess, 19 Vet. App. at 473.  

B. Duty to Assist

The Board finds that the duty to assist provisions of the VCAA have been met with respect to the issues on appeal.  All available service treatment records (STRs) and service personnel records have been obtained and associated with the Veteran's claims file.  Further, all relevant treatment records adequately identified by the Veteran have been procured and associated with his claims file.  

The Veteran has not been afforded VA examinations to assess the nature and etiology of his hypertension, malaria, and heart disease.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Veterans Court made clear that VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  

With regard to the hypertension claim, the Board is taking action favorable to the Veteran by granting his claim.  As a result, any duty to assist error with respect to that claim would not result in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

With regard to the Veteran's claim for malaria, the evidence of record shows that he does not experience symptoms from or have a diagnosis of malaria, as discussed below.  Therefore, the first McLendon element is not satisfied and VA's duty to provide an examination is not triggered.  McLendon, 20 Vet. App. at 79.  

With regard to his claim for heart disease due to exposure to ionizing radiation, the first and second McLendon elements are satisfied because, as discussed below, the Veteran has a current diagnosis of a heart condition and the Board concedes that he was exposed to ionizing radiation in service.  However, the third McLendon element is not satisfied because there is no competent evidence of record indicating that exposure to radiation caused this condition, as discussed below.  Further, there is no indication of record that his heart disease may be associated with his period of service or with a service connected disability.  

The only evidence of record that the Veteran's heart disease was caused by exposure to ionizing radiation is his lay testimony at his June 2009 and July 2010 hearings.  Such is not sufficient evidence to satisfy the third McLendon element, even though the threshold is low.  The Veteran is competent to testify as to a condition within his knowledge and personal observation, such as pain or other observable symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, lay persons without medical training are not competent to comment on medical matters such as onset or cause of a disability, when due to the nature of the disability, such matters are beyond the capacity of a person without specialized training.  See Espiritu v. Derwinski, 2 Vet. App. 491, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) (2010).  The Veteran has no medical experience or training that would qualify him to render an opinion regarding the medically-complex topic of the relationship between exposure to radiation and heart disease.  His lay statements in this regard are not competent evidence and do not provide an indication that his heart disease was caused by radiation exposure.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Furthermore, in Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010), the Federal Circuit held that, in the context of a Veteran contending secondary service connection, "in the absence of any medical evidence, [the Veteran's] own conclusory statements regarding causation were insufficient to establish the necessary nexus between his in-service [disability] and his present ailments."  Waters, 601 F.3d at 1278.  The Federal Circuit rejected contentions that the Veteran's "conclusory generalized statement . . . was enough to entitle him to a medical examination . . . " because it would require the Secretary to "provide such examinations as a matter of course in virtually every [V]eteran's disability case."  Id.  In July 2010, the Veteran specifically stated that he never had a doctor tell him that his heart condition was due to radiation.  See Board Hearing Tr. at 11.  Further, he stated that it was "his own opinion" that his exposure to radiation caused his heart condition.  Id. at 12.  In the absence of medical evidence, his conclusory statements are not sufficient to entitle him to a VA examination under the third McLendon element.  Since the third McLendon element is not satisfied, remand for an examination is not required for the Veteran's heart disease claim.  Id.  

Accordingly, the Board finds that VA has done everything reasonably possible to notify and to assist the Veteran in the development of his service connection claims.  Under the circumstances of this case, additional efforts to assist the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (holding that strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case and that such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  





II. Service connection claims

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may also be granted on a presumptive basis for certain chronic disabilities, when manifested to a compensable degree within the initial post-service year.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2010).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

A. Hypertension, claimed as secondary to PTSD

Service connection may be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by a service connected disability or (b) aggravated by a service connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 (1995) (en banc).  

The first requirement for service connection has been satisfied because the Veteran has a current diagnosis of hypertension and is service connected for PTSD.  Further, there is evidence that the Veteran's hypertension was caused by his service connected PTSD.  In an August 2010 letter, Dr. J. T., the Veteran's private physician, stated that "I would have to say that it is as likely as not or a 50-50 probability that [hypertension] could be caused by [the Veteran's] service connected PTSD."  This is probative, favorable medical evidence.  There is no medical evidence of record contrary to Dr. J. T.'s opinion.  Resolving all doubt in favor of the Veteran, entitlement to service connection for hypertension secondary to PTSD is granted.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.310 (2010).  

B. Malaria

The first Hickson element has not been satisfied with regard to the issue of entitlement to service connection for malaria.  The first requirement for any service connection claim is competent evidence of existence of a current disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (service connection presupposes a current diagnosis of the condition claimed).  The Veteran does not have malaria.  

At his July 2010 hearing, the Veteran testified that he served in New Guinea and the Philippines, where he contracted malaria.  See Board Hearing Tr. at 4.  He claimed that he was issued pills to prevent malaria while serving in these areas.  Id.  He stated that he did not experience symptoms of malaria while in active service, but then experienced symptoms in May 1946 and again in 1947 because he stopped taking the pills.  Id. at 6.  He testified that he had not experienced symptoms in "quite a good while," and had not seen a doctor for his symptoms in twenty to thirty years.  Id. at 7-8.  He further testified that he was not diagnosed with malaria while in service.  Id. at 8.  

The Veteran is competent to testify regarding his symptoms.  Barr, 21 Vet. App. at 303.  Further, there is nothing in the record to indicate that his testimony is not credible.  However, the Veteran also credibly testified that he has not experienced symptoms for a long time and had not seen a doctor for malaria in decades, which is unfavorable to his claim because the issue at hand is whether he currently has malaria.  Id. at 7-8.  

In January 2008, Dr. J. D., the Veteran's private physician, stated that, "there can be little question that [the Veteran] had malaria, and was treated for malaria during [service].  This opinion is based on his clinical history and my medical judgment" (emphasis added).  Dr. J. D. further noted that a negative laboratory test for malaria only shows that the Veteran has not had a recent infection, and cannot show whether the Veteran had malaria in the past.  While Dr. J. D.'s opinion demonstrates that malaria may have been present in the past, he did not indicate that the Veteran currently has the condition.  

The remaining medical evidence does not demonstrate that the Veteran has malaria.  An October 2007 malaria antibody screen was negative.  The Veteran's VA treatment records are also negative for treatment or diagnosis of malaria.  This is consistent with the Veteran's own reports that he has not experienced symptoms of malaria for some time and has not sought treatment for the condition for decades.  Furthermore, a diagnosis of malaria was not of record at the time he filed his claim for service connection, or at any point during the pendency of his appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to adjudication of the claim).  

As the Veteran does not have malaria, the first Hickson element has not been met.  Service connection for malaria is not warranted.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  

C. Heart disease

There are three avenues to establish service connection based upon radiation exposure.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are certain types of cancer that are presumptively service connected when they occur in "radiation-exposed Veterans."  38 U.S.C.A. § 1112(c) (West 2002); 38 C.F.R. 
§ 3.309(d) (2010).  Second, "radiogenic diseases" may be service connected, provided that certain conditions are met, pursuant to 38 C.F.R. § 3.311 (2010).  Lastly, service connection may be granted under 38 C.F.R. § 3.303(d) when it is established that the disease diagnosed after discharge is the result of exposure to ionizing radiation during active service.  See Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).  Under Combee, VA must not only determine whether a Veteran had a disability recognized by VA as being etiologically related to exposure to ionizing radiation, but must also determine whether the disability was otherwise the result of active service.  In other words, the fact that the requirements of a presumptive regulation are not met does not in and of itself preclude a claimant from establishing service connection by way of proof of actual direct causation.  Each theory of entitlement is discussed below.

Presumptive service connection - radiation exposure

The first avenue of recovery is through the presumptive provisions for radiation-exposed Veterans.  A "radiation-exposed" Veteran is defined in 38 C.F.R. 
§ 3.309(d)(3)(i) (2010) as one who participated in a radiation-risk activity.  A "radiation-risk activity" includes participation in the occupation of Hiroshima or Nagasaki between August 6, 1945 and July 1, 1946.  The term "occupation of Hiroshima or Nagasaki, Japan, by United States forces" means official military duties within 10 miles of the city limits of either Hiroshima or Nagasaki, Japan, which were required to perform or support military occupation functions.  38 C.F.R. § 3.309(d)(3)(vii) (2010).  The Veteran testified that while stationed in Kure, Japan, he went to Hiroshima for a day, and that Kure is approximately ten miles from Hiroshima.  The Veteran's service personnel records show that he arrived in Kure, Japan, on October 6, 1945 but show no record of him going to Hiroshima.  The Board concedes that the Veteran participated in a "radiation risk" activity due to serving approximately 10 miles from Hiroshima in October 1945.  However, heart disease is not one of the presumptive conditions listed in 38 C.F.R. 
§ 3.309(d)(2)(i) (2010).  Therefore, presumptive service connection under 38 C.F.R. § 3.309 for radiation-exposed Veterans is unavailable.




Radiogenic diseases under 38 C.F.R. § 3.311 

The second avenue of recovery is found under 38 C.F.R. § 3.311 (2010).  This provision provides that certain listed "radiogenic diseases" found 5 years or more after service in a Veteran who has occupational exposure to ionizing radiation may be service connected if the VA Undersecretary for Benefits determines that they are related to ionizing radiation exposure while in service or if they are otherwise linked medically to ionizing radiation exposure while in service.  Heart disease is not among the "radiogenic diseases" listed in 38 C.F.R. § 3.311(b)(2) (2010).  Because the Veteran does not have a "radiogenic disease," the provisions of 38 C.F.R. § 3.311 are not for application in this case.  

Direct service connection under Combee

As discussed in greater detail above, in order to establish service connection there must be (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a nexus between (1) and (2).  Hickson, 12 Vet. App. at 253 (1999).

There is no question that Hickson element (1) has been met, as the Veteran has been treated for congestive heart failure.  The Board's discussion will therefore focus on elements (2) and (3).  With respect to Hickson element (2), the Board will separately address in-service injury and disease.

With respect to in-service disease, the medical records are completely negative for diagnosis or treatment of heart disease during service or within the one year presumptive period in 38 C.F.R. § 3.309(a) (2010).  According to the Veteran's testimony, the initial diagnosis and treatment of the disease began in approximately 1960, well over a decade following his separation from military service.  Hickson element (2) has therefore not been satisfied with respect to in-service disease.

With respect to injury, the only injury alleged to have occurred is exposure to ionizing radiation.  As discussed above, the Board concedes that the Veteran was exposed to radiation due to serving approximately 10 miles from Hiroshima, in Kure, Japan during the occupation period.  Thus, Hickson element (2) has been satisfied with respect to in-service injury. 

Turning to the Hickson element regarding nexus, there is no competent evidence of record addressing the potential etiological relationship between the Veteran's heart disease and in-service radiation exposure.  The Veteran has not submitted medical evidence in support of a connection between his heart disease and exposure to radiation or his period of military service.  Moreover, the medical evidence of record does not suggest a link between the two.

As discussed above, the Veteran is competent to testify as to a condition within his knowledge and personal observation.  See Barr, 21 Vet. App. at 303.  Although the Veteran believes that his heart disease was caused by exposure to radiation, due to the nature of the claimed disability, he is not competent to medically relate his heart disease to radiation exposure because it is outside the realm of lay observation.  See Espiritu, 2 Vet. App. at 494-5; Davidson, 581 F.3d at 1313; see also 38 C.F.R. § 3.159 (a)(1) (2010).  The Veteran's testimony and lay statements are not competent nexus evidence and do not serve to establish that his heart disease was caused by radiation exposure.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Moreover, as explained above, his lay statements regarding nexus alone are not sufficient to trigger a VA examination and opinion.

The third Hickson element has therefore not been met, and service connection for a heart condition is not warranted.





      (CONTINUED ON NEXT PAGE)

ORDER

Service connection for hypertension is granted.

Service connection for malaria is denied.  

Service connection for heart disease is denied.  



______________________________________________
DONNIE R. HACHEY 
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


